Case: 20-50360       Document: 00515564723            Page: 1      Date Filed: 09/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                              September 15, 2020
                                     No. 20-50360
                                   Summary Calendar                              Lyle W. Cayce
                                                                                      Clerk


   Charles Mason,

                                                                  Plaintiff—Appellant,

                                           versus

   Integra Peak Management Incorporated;
   Manager Donna Overton Rosemond;
   Manager Jeannie Prazak; Ronnie Rosemond,

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:18-CV-326


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          This case stems from Charles Mason’s eviction in 2015. Based on the
   eviction and surrounding events, Mason sued, asserting violations of the Fair




          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-50360         Document: 00515564723                Page: 2       Date Filed: 09/15/2020




                                           No. 20-50360


   Housing Act (“FHA”), defamation, and various forms of fraud. 1 The defen-
   dants moved to dismiss under Federal Rule of Civil Procedure 12(b)(1)
   and (6). The district court granted the motion and dismissed with prejudice.
   We affirm the dismissal on Rule 12(b)(6).
           We review dismissals de novo. Stratta v. Roe, 961 F.3d 340, 349 (5th
   Cir. 2020). We first note that dismissal for lack of subject matter jurisdiction
   is improper. Where the alleged jurisdictional defect is that a federal question
   has been implausibly pled, “the factual and jurisdictional issues are com-
   pletely intermeshed [and] the jurisdictional issues should be referred to the
   merits, for it is impossible to decide the one without the other.” McBeath v.
   Inter-Am. Citizens for Decency Comm., 374 F.2d 359, 363 (5th Cir. 1967). The
   jurisdictional question of whether Mason plausibly pled discriminatory hous-
   ing is “completely intermeshed” with the merits of that claim. It is therefore
   better approached under Rule 12(b)(6). 2
           For a Rule 12(b)(6) dismissal, we look to the allegations in the com-
   plaint and attached documents to determine whether the complaint contains
   “sufficient factual matter, accepted as true, to state a claim to relief that is
   plausible on its face.” Stratta v. Roe, 961 F.3d 340, 349 (5th Cir. 2020). A
   claim is plausible on its face if “the pleaded factual content allows the court


           1
             As the district court correctly noted, pro se pleadings must be construed liberally.
   Brown v. Taylor, 911 F.3d 235, 242 (5th Cir. 2018) (per curiam). Mason’s complaint lists
   potential FHA violations (e.g. treating him differently and retaliation) as well as fraud and
   sending false information to a government agency. The district court construed the com-
   plaint to plead FHA, defamation, and fraud causes of action. We agree.
           2
              See also Williamson v. Tucker, 645 F.2d 404, 415 (5th Cir. May 1981) (“Where the
   defendant’s challenge to the court’s jurisdiction is also a challenge to the existence of a
   federal cause of action, the proper course of action for the district court (assuming that the
   plaintiff’s federal claim is not immaterial and made solely for the purpose of obtaining
   federal jurisdiction and is not insubstantial and frivolous) is to find that jurisdiction exists
   and deal with the objection as a direct attack on the merits of the plaintiff’s case.”).




                                                  2
Case: 20-50360        Document: 00515564723              Page: 3       Date Filed: 09/15/2020




                                         No. 20-50360


   to draw the reasonable inference that the defendant is liable for the mis-
   conduct alleged.” Id. at 349−50 (quotations omitted).
           The FHA outlaws discriminating “against any person in the terms,
   conditions, or privileges of sale or rental of a dwelling, or in the provision of
   services or facilities in connection with such dwelling, because of a handi-
   cap.” 42 U.S.C. § 3604(f)(2) (2018). A violation can be established by proof
   of discriminatory intent or discriminatory effect. Simms v. First Gibraltar
   Bank, 83 F.3d 1546, 1555 (5th Cir. 1996). In either case, one element of the
   prima facie case is a causal link between the alleged discrimination and the
   alleged disability. See Inclusive Cmtys. Project, Inc. v. Lincoln Prop. Co.,
   920 F.3d 890, 908 (5th Cir. 2019), cert. denied, 140 S. Ct. 2506 (2020) (dis-
   criminatory effect); Providence Behavioral Health v. Grant Rd. Pub. Util. Dist.,
   902 F.3d 448, 457 (5th Cir. 2018) (discriminatory intent).
           Here, the alleged facts are insufficient to establish causality. Though
   Mason has made the conclusory statement that he was treated differently
   from non-handicap tenants, he has not alleged specific facts showing that any
   different treatment was because of his disability. Therefore, the pleadings
   are insufficient to establish the claim.
           The FHA also outlaws intimidating a person from pursuing an FHA
   claim or encouraging others to do the same. 42 U.S.C. § 3617 (2018). As
   above, a plaintiff must show a connection between the protected activity and
   any adverse action. See Hood v. Pope, 627 F. App’x 295, 300 (5th Cir. 2015)
   (per curiam). Mason has failed to allege any connection between his eviction
   or any other adverse actions and any protected conduct in which he partook. 3



           3
             Once having disposed of that claim under Rule 12(b)(6), it was within the district
   court’s discretion whether to exercise supplemental jurisdiction under any state law claims.
   28 U.S.C. § 1367(c)(3) (2018). The district court went on to grant the motion to dismiss




                                                3
Case: 20-50360         Document: 00515564723                Page: 4       Date Filed: 09/15/2020




                                           No. 20-50360


           To succeed on a defamation claim in Texas, a private plaintiff must
   show “(1) the publication of a false statement of fact to a third party, (2) that
   was defamatory concerning the plaintiff, (3) with [negligence], and (4) dam-
   ages.” In re Lipsky, 460 S.W.3d 579, 593 (Tex. 2015). Mason alleges the
   defendants defamed him in their communications with HUD. But as the dis-
   trict court correctly pointed out, Mason has not made any plausible allega-
   tions that those communications were false. He also alleges that Donna
   Overton Rosemond sent a fax falsely claiming she had filed police reports
   based on threats Mason made to her. Mason has plausibly alleged that fax is
   false based on evidence showing no complaints had been filed. Nonetheless,
   Mason has not plausibly alleged any damages resulting from the fax. 4 There-
   fore, he has not plausibly made a prima facie case for defamation.
           Finally, when alleging fraud, a plaintiff must state the circumstances
   “with particularity.” Fed. R. Civ. P. 9(b). Mason’s allegations of falsified
   documents, false charges, and other fraudulent activity are only conclusory.
   They are not plausible, let alone pleaded with the particularity required.
   Therefore, dismissal under Rule 12(b)(6) is appropriate.
           AFFIRMED.




   on these claims under Rule 12(b)(6), so we assume it chose to take jurisdiction.
           4
             Nor would such a statement be defamation per se, given that falsely claiming to
   have filed a police report does not unambiguously impute criminal conduct to the defamed
   party. See Fiber Sys. Int’l, Inc. v. Roehrs, 470 F.3d 1150, 1161 (5th Cir. 2006) (applying Texas
   law).




                                                  4